Citation Nr: 0929984	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1958 to December 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in June 2009.  A transcript 
of the hearing is of record.  At the Board hearing, the 
Veteran submitted additional evidence with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. §§ 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated low back disability of lumbar 
spine spondylolisthesis with associated spondylolysis and 
degenerative arthritis is shown as likely as not to be the 
result of trauma from multiple parachute jumps during the 
Veteran's active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a low back 
disability currently diagnosed as lumbar spine 
spondylolisthesis with associated spondylolysis and 
degenerative arthritis was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue on appeal has been accomplished.  

II.  Service Connection Analysis

The Veteran is contending that service connection for a low 
back disability is warranted.  In a March 1999 statement, he 
specified that the current low back disability is due to in-
service trauma related to over 100 parachute jumps.   

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
direct basis for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as arthritis, when a chronic disease manifests itself in 
service, or where demonstrated to a compensable degree within 
the applicable presumptive period under 38 C.F.R. § 3.307, 
and the Veteran currently has the same condition.  38 C.F.R. 
§ 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  A veteran need only provide 
evidence of symptoms, and not treatment, to establish 
continuity of symptomatology.  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In the present case, the service treatment record (STR) 
documents complaints of low back pain indicated as left 
paravertebral muscle spasm in January 1972.  Similarly, in 
January 1963, the Veteran presented with complaints of left 
trapezius muscle pain, with pain radiating down the lumbar 
spine to the left buttock; X-rays revealed a normal thoracic 
spine.  

Moreover, the Veteran's DD Form 214 shows that he received, 
among others, a Bronze Star Medal, Vietnam Service Medal with 
1 Silver Star, and the Vietnam Cross of Gallantry with Palm.  
He also he received the Senior Parachutist Badge, which 
requires participation in a minimum of 30 jumps to include 15 
jumps with combat equipment; two night jumps, one of which is 
as jumpmaster of a stick; two mass tactical jumps which 
culminate in an airborne assault problem; graduated from the 
Jumpmaster Course; and served on jump status with an airborne 
unit or other organization authorized parachutists for a 
total of at least 24 months.  See Office of the 
Administrative Assistant to the Secretary of the Army, 
Parachutist Badges, 
http://www.tioh.hqda.pentagon.mil/badges/parachutists%20badge
s.htm.  

Following discharge from service, the Veteran first underwent 
a VA examination in February 1979.  An examination of the 
lumbar spine was not performed, and the Veteran made no 
pertinent complaints.  

Thereafter, in July 1990, the Veteran underwent another VA 
examination.  The Veteran's complaints included "probable" 
lumbar spine arthritis, which was noted to be of a relatively 
recent development.  The pertinent diagnosis was 
spondylolisthesis of the lumbar spine.  An accompanying X-ray 
report revealed spondylolisthesis at the L5 level.  

Then, in April 1993, the Veteran presented for VA outpatient 
treatment with complaints of chronic low back pain.  The 
consultation report notes a history of lumbar [unreadable] in 
1976 with progressive symptoms since.  X-rays were noted to 
reveal first-degree spondylosis in the lumbar spine.  The 
diagnosis was mechanical low back pain, status post L5-S1 
surgery, with S1 neuropathy.  

With regard to the etiology of this low back disability, the 
evidence contains competent evidence both supporting and 
contradicting the Veteran's claim.  After careful review, 
however, the Board finds that, by extending the benefit of 
the doubt, service connection is warranted.  Although the 
Veteran was not diagnosed with a low back disability until 
July 1990, the weight of the medical evidence demonstrates 
that the disability was in fact incurred during active 
service.  See Velez v. West, 11 Vet. App. 148, 152 (1998).  

First, in support of his claim, the Veteran credibly 
testified during his June 2009 Board hearing that he was in 
the Airborne Infantry and supply during service.  In that 
capacity, over the course of 18 years of active duty, he 
performed a minimum of 80, but likely more than 100 jumps, 
which caused repeated back trauma.  He testified that, 
although he sought treatment, he was never put on restricted 
duty profile.  Following service, the Veteran explained, he 
had been having back problems since his discharge; he first 
sought private (non-VA) treatment in 1980-81 (the records 
have been destroyed by the treating chiropractor).  He 
further clarified that, although he was involved in a 
motorcycle accident in August 2002, it did not aggravate the 
low back disorder.  The Veteran's lay assertions are 
competent evidence of in-service symptomatology and 
continuous symptoms since discharge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994); see also Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  

Moreover, the Veteran's lay assertions are supported by the 
opinion of an October 1999 VA examiner.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The VA 
examiner reviewed the claims file, and noted that the Veteran 
was an airborne trooper during active service and had two 
fractures of cervical vertebrae in 1962, plus a right 
shoulder injury in 1973.  With regard to his post-service 
treatment, the examiner noted that she did not have the most 
recent X-rays reported by the Veteran; the X-rays the 
examiner had available showed findings of arthritic spine, 
with lumbar changes especially at L4-L5.  The VA examiner 
also noted that the Veteran had a history of low back pain, 
with very clear findings of Grade I spondylolisthesis L5-S1 
and bilateral spondylosis in 1993.  The Veteran's complaints 
included constant pain increased by any sudden movement of 
the neck.  

On physical examination in October 1999, the VA examiner 
found diffuse type aches and stiffness at all times, but no 
radiation into the lower extremities; there was some 
limitation in range of motion testing.  The VA examiner 
diagnosed Grade I L5-S1 spondylolisthesis and arthritic 
changes, with moderate to moderately significant functional 
impairment.  The same examiner concurrently performed a 
neurologic examination.  In the separate examination report, 
the VA examiner opined that the Veteran's shoulder, neck, and 
even lumbar arthritis "could be secondary to" his parachute 
jumps.  

The Board finds that the October 1999 VA examiner's medical 
opinion is the most probative evidence regarding the etiology 
of the Veteran's current low back disability.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993) (the Board's duty is to 
assess the probative value of evidence); Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (the Board may favor one medical 
opinion over another if it offers an adequate statement of 
reasons or bases).  The VA examiner performed a thorough 
examination, including a review of the pertinent medical 
history, and offered her opinion that the Veteran's low back 
disability was likely related to his history of in-service 
parachute jumps.  In making this determination, the VA 
examiner fully considered the Veteran's lay assertions of in-
service trauma and a post-service symptomatology.  See Layno, 
6 Vet. App. at 470; Charles, 16 Vet. App. at 374.  For these 
reasons, the Board finds that service connection is 
warranted.  

The Board recognizes that a subsequent VA examiner in March 
2008 opined that it is not at least as likely as not that the 
Veteran's lumbar spine disorder is related to active service; 
however, the bases for the opinion were that, although the 
Veteran was a paratrooper with approximately 150 jumps, the 
STR documents no treatment for a lumbar spine impairment 
during active service, and that a VA examination in February 
1979 noted no lumbar spine impairment.  Therefore, the 
examiner found, it is likely that the Veteran's lumbar spine 
impairment is related to his employment or the post-service 
reported motor vehicle accident.  

The March 2008 VA examiner's medical opinion is a medical 
conclusion that the Board cannot ignore or disregard, but the 
Board is not obligated to accept any physician's opinion.  
See Willis v. Derwinski, 1 Vet. App. 66 (1991); Hayes, 5 Vet. 
App. at 69.  In fact, the Board finds that it carries little 
probative value because it does not provide clear conclusions 
and supporting data with a reasoned analysis connecting the 
data and conclusions.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008) (citing Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007)).  

First, the March 2008 VA examiner's opinion carries little 
probative value because he was not fully informed of the 
pertinent factual premises (i.e., medical history) of the 
case.  See Nieves-Rodriquez, 22 Vet. App. at 303-04.  In 
addition to noting incorrectly that the Veteran underwent no 
treatment for low back complaints during service, the 
examiner also failed to account for the pertinent post-
service medical history, including the initial diagnosis in 
July 1990 and confirmation in April 1993.  Without accounting 
for these medical facts, the probative value of the VA 
examiner's opinion is sharply reduced.  

The March 2008 VA examiner's opinion also carries little 
probative value since it is not fully articulated or based on 
sound reasoning.  First, the examiner based his opinion on a 
determination that there were no medical records showing 
treatment for an in-service injury.  He did not, however, 
indicate why the lack of such medical records alone supported 
his conclusion.  In other words, he acknowledged that the 
Veteran performed over 100 parachute jumps, but dismissed the 
significance of this history by stating, incorrectly, that 
there was no prior medical evidence attributing the Veteran's 
low back disability to service.  Further, in making his 
determination, the VA examiner failed to address the 
Veteran's lay assertions, which are competent evidence 
demonstrating in-service symptomatology and a continuity of 
symptomatology following service.  See Layno, 6 Vet. App. at 
470; Charles, 
16 Vet. App. at 374.  Plus, he failed to articulate why he 
dismissed the fact that the disability had been diagnosed and 
treated for over 10 years prior to the reported 2002 motor 
vehicle accident.  Rather, the examiner simply attributed the 
Veteran's current low back disability to post-service 
employment or a 2002 motor vehicle accident.  Since the March 
2008 VA examiner's medical opinion is not factually accurate, 
fully articulated, and based on sound reasoning, it carries 
little probative weight.  See Nieves-Rodriquez, 22 Vet. App. 
at 304.  An opinion based upon an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).

The Board also notes that an April 2006 primary care 
physician (PCP) note indicates the Veteran presented for 
treatment with a desire to document his low back complaints.  
The PCP commented that the Veteran seemed to "genuinely 
believe" his low back pain was proximally related to the 
"200+(?) jumps" he made during active service as a 
paratrooper.  After a physical examination, the physician 
diagnosed chronic low back pain "probably" secondary to 
osteoarthritis.  The Board finds that the April 2006 PCP note 
constitutes evidence neither in support nor against the 
Veteran's claim because the physician only transcribed the 
Veteran's lay assertions.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).   He offered no opinion as to the likely 
etiology of the low back disability, and he provided no other 
additional comments.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
low back disability, manifested by lumbar spine 
spondylolisthesis with associated spondylolysis and 
degenerative arthritis, was as likely as not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Accordingly, by extending the benefit of 
the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for a low back disability of lumbar spine 
spondylolisthesis with associated spondylolysis and 
degenerative arthritis is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


